Exhibit 10.30.1



AUTHENTIDATE HOLDING CORP.
Stock Option Certificate
And Agreement

Date of Grant:   ____________ Option No. AHC-__ Name of Optionee:   ____________
Number of Shares:   ____________ Price Per Share: $ ____________ Expiration
Date:   ____________

Effective on the date of grant specified above (the “Date of Grant”), the Board
of Directors (“Board”), or the Stock Option Committee (“Committee”) designated
by the Board, of Authentidate Holding Corp. (the “Company”) has granted to the
above-named optionee (the “Optionee”) an option (the “Option”) to purchase from
the Company, for the price per share set forth above, the number of shares (the
“Shares”) of Common Stock, $.001 par value per share (the “Stock”) of the
Company set forth above pursuant to the terms and conditions of the 2000
Employee Stock Option Plan (“Plan”) which is incorporated in this Option as
though set forth in full. This Option is intended to be treated as an “incentive
stock option" within the meaning of Section 422 of the Internal Revenue Code of
1986, as amended (the “Code”).

The terms and conditions of the Option granted hereby, are as follows:

1.   The number and price of the Shares subject to this Option shall be the
number and price set forth above, subject to any adjustments which may be made
pursuant to Section 9 below.

2.   Subject to the terms and conditions set forth in this Option, this Option
may be exercised to purchase the Shares covered by this Option as follows:
commencing on the first anniversary of the Date of Grant (the “Anniversary”),
but prior to the second Anniversary, up to an aggregate of _____ of the
aggregate number of Shares covered by this Option; after the second Anniversary
but prior to the third Anniversary, up to an aggregate of ______ of the
aggregate number of Shares covered by this Option; after the third Anniversary
but prior to ___ (the “Expiration Date”), all of the Shares covered by this
Option. This Option shall terminate and no Shares may be purchased after the
Expiration Date.

1

--------------------------------------------------------------------------------



3.   Except as provided in Section 7 of this Option, this Option may not be
exercised unless the Optionee is in the employ of the Company or one of its
parent or subsidiary corporations (as within the meaning of Section 425(e) and
(f) of the Code respectively) on the date of such exercise and shall have been
such employee continuously since the Date of Grant of this Option.

4.   Subject to the terms and conditions set forth in this Option, this Option
is exercisable by a written notice signed by you and delivered to the Company at
its executive offices, signifying your election to exercise this Option. The
notice must state the number of Shares as to which your Option is being
exercised, must contain a statement by you (in a form acceptable to the Company)
that such Shares are being acquired by you for investment and not with a view to
their distribution or resale (unless a Registration Statement covering the
Shares has been declared effective by the Securities and Exchange Commission)
and must be accompanied by the full purchase price of the Shares being
purchased. Payment shall be in cash, or by certified or bank cashier's check
payable to the order of the Company, free from all collection charges, provided,
however, that payment may be made in shares of Mature Stock owned by the
Optionee having a market value on the date of exercise equal to the aggregate
purchase price, or in a combination of cash and Mature Stock. For the purposes
of this provision, Mature Stock shall mean shares of the Company's Common Stock
that are owned by the Optionee for a minimum of six months prior to the date the
Optionee exercises this Option. For these purposes, the market value per share
of Mature Stock shall be: (i) if the Stock is traded on a national securities
exchange or on the Nasdaq National Market System (“NMS”), the per share closing
price of the Stock on the principal securities exchange on which they are listed
or on NMS, as the case may be, on the date of exercise (or if there is no
closing price for such date of exercise, then the last preceding business day on
which there was a closing price); or (ii) if the Stock is traded in the
over-the-counter market and quotations are published on the Nasdaq quotation
system (but not on NMS), the closing bid price of the Stock on the date of
exercise as reported by Nasdaq (or if there is no closing bid prices for such
date of exercise, then the last preceding business day on which there was a
closing bid price); or (iii) if the Stock is traded in the over-the-counter
market but bid quotations are not published on Nasdaq, the closing bid price per
share for the Stock as furnished by a broker-dealer which regularly furnishes
price quotations for the Stock.

2

--------------------------------------------------------------------------------



If notice of the exercise of this Option is given by the person or persons other
than you, the Company may require, as a condition to the exercise of this
Option, the submission to the Company of appropriate proof of the right of such
person or person to exercise this Option.

Certificate for Shares so purchased will be issued as soon as practicable. The
Company, however, shall not be required to issue or deliver a certificate for
any Shares until it has complied with all requirements of the Securities Act of
1933, as amended, the Securities Exchange Act of 1934, as amended, any stock
exchange on which the Company's Stock may then be listed and all applicable
state laws in connection with the issuance or sale of such Shares or the listing
of such Shares on such exchange. Until the issuance of the certificate for such
Shares, you or such other person as may be entitled to exercise this Option,
shall have none of the rights of a stockholder with respect to Shares subject to
this Option.

3

--------------------------------------------------------------------------------



5.   As soon as practicable after the Company receives payment for the Shares,
it shall deliver a certificate or certificates representing the Shares so
purchased to the Optionee.

6.   This Option is personal to the Optionee and during the Optionee's lifetime
may be exercised only by the Optionee. This Option shall not be transferable
other than by will or the laws of descent and distribution.

7.   In the event that an option holder ceases to be an employee of the Company
or of any subsidiary for any reason other than permanent disability (as
determined by the Board of Directors) or death, this Option, including any
unexercised portion thereof, which was otherwise exercisable on the date of
termination, shall expire unless exercised within a period of three months from
the date on which the Optionee ceased to be so employed, but in no event after
the Expiration Date. In the event of the death of Optionee during this three
month period, this Option shall be exercisable by his or her personal
representatives, heirs or legatees to the same extent that the Optionee could
have exercised this Option if he or she had not died, for the three months from
the date of death, but in no event after the Expiration Date. In the event of
the permanent disability of Optionee while an employee of the Company or of any
subsidiary, this Option shall be exercisable for twelve (12) months after the
date of permanent disability, but in no event after the Expiration Date. In the
event of the death of the Optionee while an employee of the Company or any
Subsidiary, or during the twelve (12) month period after the date of permanent
disability of the Optionee, that portion of the Option which had become
exercisable on the date of death shall be exercisable by his or her personal
representatives, heir or legatees at any time prior to the expiration of twelve
(12) months from the date of the death of Optionee, but in no event after the
Expiration Date.

4

--------------------------------------------------------------------------------



8.   This Option does not confer on the Optionee any right to continue in the
employ of the Company or interfere in any way with the right of the Company to
determine the terms of the Optionee's employment.

9.   In the event of a reorganization, recapitalization, stock split, stock
dividend, combination of shares, merger, consolidation, rights offering, or any
other change in the corporate structure or Stock of the Company, the Board shall
make such adjustments, if any, as it deems appropriate in the number and kind of
shares covered by this Option, or in the Option price, or both. Notwithstanding
any provision to the contrary, the Committee or the Board may cancel, amend,
alter or supplement any term or provision of this Option to avoid the penalty
provisions of Section 4999 of the Code.

10.   This Option shall be subject to the requirement that if at any time the
Board shall determine that the registration, listing or qualification of the
Shares covered hereby upon any securities exchange or under any federal or state
law, or the consent or approval of any governmental regulatory body is necessary
or desirable as a condition of, or in connection with, the granting of this
Option or the purchase of the Shares, this Option may not be exercised unless
and until such registration, listing, qualification, consent or approval shall
have been effected or obtained free of any conditions not acceptable to the
Board. The Board may require that the person exercising this Option shall make
such representations and agreements and furnish such information as it deems
appropriate to assure compliance with the foregoing or any other applicable
legal requirements.

11.   This Option is intended to qualify for “incentive stock option” treatment
under the provisions of Section 422 of the Internal Revenue Code of 1986, as
amended. However, you are urged to consult with your individual tax advisor
prior to exercising this Option since the exercise of this Option may result in
adverse tax consequences including the payment of additional federal and/or
state income taxes.

5

--------------------------------------------------------------------------------



12.   All notices hereunder to the Company shall be delivered or mailed to the
following address:

Authentidate Holding Corp.
2165 Technology Drive
Schenectady, NY 12308

Attention:   President

Such address for the service of notices may be changed at any time provided
notice of such change is furnished in advance to the Optionee.

  AUTHENTIDATE HOLDING CORP.     By:    

--------------------------------------------------------------------------------

  President     Chief Financial Officer:      

--------------------------------------------------------------------------------

 

6

--------------------------------------------------------------------------------



OPTION EXERCISE FORM

TO: Authentidate Holding Corp.
2165 Technology Drive
Schenectady, NY 12308

The undersigned holder hereby irrevocably elects to exercise the right to
purchase _________ shares of Common Stock covered by this Option Agreement
according to the conditions hereof and herewith makes full payment of the
Exercise Price of such shares.

Kindly deliver to the undersigned a certificate representing the Shares.

INSTRUCTIONS FOR DELIVERY

Name:   (please typewrite or print in block letters)     Address:       Dated:  
    Social Security/Tax ID No.     Signature ________________________________  
  STATE OF NEW YORK ) COUNTY OF ) SS.:

On this   day of    ,    before me personally came
                                              to me known and known to me to be
the individual described in and who executed the foregoing instrument and (s)he
acknowledged to me that (s)he executed the same.

 

--------------------------------------------------------------------------------

  Notary Public

7

--------------------------------------------------------------------------------